DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. 
Applicant argues that Zweig in view of Socher et al. do not teach a language model configured to assess proposed questions based upon output of the decoder and a softmax layer (Amendment, pages 6, 7).
The examiner disagrees, since Socher et al. disclose “The DMN learning machine reduces a variety of tasks to a question answering problem over an input 
sequence, to enable the DMN system to accept any question, and provide an 
answer (paragraph 25)…Input sequence operation 310 trains on initial input sequences to obtain hidden states for words and sentences.  In one embodiment, the initial sequence model LSTM language model is used.  In one embodiment, the LSTM language model is bidirectional (paragraph 60)... Depending on the module of the DMN, the usage notation of equation 5 changes, but the internal states and functions are the same…In some embodiments, there is a direct output in terms of a word, for 
example, a standard supervised class label, which is computed via 
y.sub.t=softmax(W.sup.(s)h.sub.t)… The final question vector would then be defined as q=qT.sub.q.  In another embodiment, another sequence model, such as LSTM, may be used.  In one embodiment, the sequence model is bidirectional.” (paragraphs 62 - 64).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 10, 19 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zweig et al., (US PAP 2014/0156260) in view of Socher et al., (US PAP 2016/0350653).
As per claims 1, 10, 23, Zweig et al., teach a method/system of generating a question from text, the method comprising:
receiving textual content using an interface; receiving a factual statement associated with the textual content using the interface; and generating, using a processor executing instructions stored on a memory to provide a question generator module including an encoder and a decoder, the question from the textual content relating to the factual statement (“obtaining candidate sentences for a sentence completion question.  The candidate sentences are filtered into a selected sentence based at least in part on a language model.  Candidate alternates for the selected sentence are generated based at least in part on the language model.  The candidate alternates are filtered and/or ranked, such that the sentence completion question, 
	However, Zweig et al., do not specifically teach the factual statement indicates to what the generated question should be directed; a language model configured to assess proposed questions based upon output of the decoder and a softmax layer.
	Socher et al., disclose that the DMN learning machine reduces a variety of tasks to a question answering problem over an input sequence, to enable the DMN system to accept any question, and provide an answer (paragraph 25)…Input sequence operation 310 trains on initial input sequences to obtain hidden states for words and sentences.  In one embodiment, the initial sequence model LSTM language model is used.  In one embodiment, the LSTM language model is bidirectional (paragraph 60)... Depending on the module of the DMN, the usage notation of equation 5 changes, but the internal states and functions are the same…In some embodiments, there is a direct output in terms of a word, for example, a standard supervised class label, which is computed via 
y.sub.t=softmax(W.sup.(s)h.sub.t)… The final question vector would then be defined as q=qT.sub.q.  In another embodiment, another sequence model, such as LSTM, may be used.  In one embodiment, the sequence model is bidirectional.” (paragraphs 62 - 64)…the episodic memory code can further include at least one input fact memory that stores a vector representation of input facts from which questions are answered. (paragraph 139).


	As per claim 2, Zweig et al., in view Socher et al., further disclose receiving a question type related to the textual content using the interface (“Each of these tasks may be evoked within the DMN with a question, such as "What is the translation into French?", "What is the sentiment?", or "Who does `their` refer to?".”; Socher et al., paragraph 27).

	As per claim 3, Zweig et al., in view Socher et al., further disclose the factual statement consists of a plurality of words, and the method further comprises mapping, using a processor executing instructions stored on a memory to provide a fact embedder module, a sequence of the plurality of words to word embeddings (“focus words”; Socher et al., paragraphs 139 – 149; Zweig et al., paragraphs 13 - 15).

	As per claim 4, Zweig et al., in view Socher et al., further disclose processing the word embeddings of the fact embedder module using a first gated recurrent unit to result in a set of computed weights (“the processor-based device further includes a plurality of Gated Recurrent Unit structures, including with at least one attention gated memory cell per vector representation of input facts.  The gate attention means can use 

	As per claim 5, Zweig et al., in view Socher et al., further disclose providing the received textual content to a second bidirectional fact-based gated recurrent unit whose weighting is determined by the set of computed weights (“the processor-based device further includes a plurality of Gated Recurrent Unit structures, including with at least one 
attention gated memory cell per vector representation of input facts.  The gate attention means can use the Gated Recurrent Unit structures to calculate attention gate weights and update the episodic memory”; Socher et al., paragraphs 48 – 50, 107, and 154).

	As per claim 6, Zweig et al., in view Socher et al., further disclose providing output of the second bidirectional fact-based gated recurrent unit to at least one attention generator, each attention generator computing normalized weights for all sequences of the second gated recurrent unit (“A bidirectional Gated Recurrent Unit… this vector representation triggers a gated attention and retrieval process over facts from the input sequence.”; Socher et al., paragraphs 154 – 167).

	As per claim 7, Zweig et al., in view Socher et al., further disclose using the computed normalized weights and a third unidirectional fact-based gated recurrent unit to generate a plurality of words forming the question (Socher et al., paragraphs 154 – 167).


facts from the input sequence in input module 130.”; Socher et al., paragraphs 38,154 – 167).

	As per claim 9, Zweig et al., in view Socher et al., further disclose the second bidirectional fact-based gated recurrent unit comprises a convolutional neural network feeding forward into a plurality of recurrent neural networks (Socher et al., paragraphs 154 – 167; Zweig et al., paragraphs 14, 18).

	As per claim 19, Zweig et al., in view Socher et al., further disclose the question generator module is configured to receive input that is a concatenation of the factual statement and a paragraph (Socher et al., paragraphs 64 - 76; Zweig et al., paragraphs 13 - 15).

	As per claim 20, Zweig et al., in view Socher et al., further disclose an attention generator configured to consider the factual statement and previous hidden states of the question generator module (Socher et al., paragraphs 42 – 48, 68).

	As per claim 21, Zweig et al., in view Socher et al., further the question generator module is configured to use a single representation of the factual statement for the encoder and the decoder (Socher et al., paragraphs 107, 134).

	As per claim 22, Zweig et al., in view Socher et al., further disclose an input to the decoder is the element-wise product of an encoder output and an extracted fact representation from the encoder (“The attention of the two-iteration DMN is generally much more focused compared to that of the one iteration DMN.  We believe this is due to the fact that with fewer iterations over the input, the hidden states of the input module encoder have to capture more of the content of adjacent time 
steps.”; Socher et al., paragraphs 107, 134).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.